DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-11 and 14-24 are pending and being examined on the merit.
Claim 17 is objected to. 
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 contains the typo “compriseApplicats”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 and 15 is/are rejected under 35 U.S.C. 102 as being anticipated by Afzal (Afzal, et al Journal for Immunotherapy of Cancer 6, Article number 64 (2018)) as evidenced by Mishra (Blood Cancer Journal Article:3 Issue: 1 Volume 11 (2021)) and Ceschi (Front. Pharmacol., 04 May 2020)   
		Afzal teaches of a clinical study wherein malignant melanoma patients were given pembrolizumab (and other checkpoint inhibitors) concurrent with and without metformin as a treatment for their cancer (Afzal, Methods).  Mishra teaches that malignant melanoma is a type of cancer which expresses CD126 (IL-6R-alpha) (Mishra, Abstract).  Thus, as evidenced by Misha, the malignant melanoma of patients of Afzal expresses IL-6-alpha receptor, thus meeting the limitations of claims 17-21.
 Ceschi teaches that immune checkpoint in inhibitors, such as the pembrolizumab taught in Afzal, carry the risk of CRS (Ceschi, Page 1 ¶ 1; Ceschi, Table 1).  Thus, as evidenced by Ceschi, the malignant melanoma of patients that are treated with pembrolizumab are at risk of developing CRS and some had developed CRS due to their treatment this satisfies the limitations of claims 1-4, 8-10 and 15-16.

Claim(s) 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aydemir (Aydemir, et al, Clin Cancer Res. 2015 Mar 1; 21(5): 1161–1171.) as evidenced by Rawstron (BLOOD, 1 DECEMBER 2000 VOLUME 96, NUMBER 12).  
Aydemir teaches a method for treating a mammal having multiple myeloma (a blood cancer cancer), wherein the cancer comprises cancer cells having IL-6R polypeptides , wherein said method comprises administering to said mammal a composition containing metformin (a biguanide).  Rawstron teaches that myeloma cells express significantly higher CD126 (IL-6R-alpha) than normal plasma cells do (Rawstron, Figure 4).  Thus, as evidenced by Rawstron, the myeloma cells of Aydemir have IL-6R polypeptides that are IL-6R-alpha polypeptides and satisfying the limitations of claims 17-21.
	Claims 1-5, 8-11, 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mu (Mu et al., OncoTargets and Therapy 2018:11 1767-1776) as evidenced by Rawstron (BLOOD, 1 DECEMBER 2000 VOLUME 96, NUMBER 12) and Shimbakuro-Vornhagen (Journal of Immunother Cancer, (2018), 6:56, IDS entered on 1/28/2020). 
	Mu teaches combination therapy wherein metformin and CD19-CAR-T cells are given together (Mu, entire article).   Mu teaches that clinical trials using such CAR-T cells for multiple myeloma (Mu, page 1 ¶ 1).  Mu teaches concomitant administration of CAR-T cells and metformin (Mu, Page 4, ¶ 3).    Rawstron teaches that myeloma cells express significantly higher CD126 (IL-6R-alpha) than normal plasma cells do (Rawstron, Figure 4).  Shimbakuro-Vornhagen teaches that studies of CAR-T therapy revealed that CRS is always induced, and is the most important adverse event of CAR-T therapies (Shimbakuro-Vornhagen, Page 2 ¶2).  Thus, as evidenced by Rawstron and Shimbakuro-Vornhagen, the myeloma cells of Mu express IL-6R-alpha and the patients receiving the CAR-T had CRS and meeting the limitations of claims 1-5, 8-11 and 15-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Shimbakuro-Vornhagen (Journal of Immunother Cancer, (2018), 6:56, IDS entered on 1/28/2020)  in view of Hirsch (Hirsch (2013) PNAS vol. 110 no. 3 972-977) and Yan (Yan, et al. Molecular Medicine (2018) 24:20).
Shimbakuro-Vornhagen teaches that IL-6 holds a key role in CRS pathophysiology (Shimbakuro-Vornhagen, Page 7, Column 2 ¶ 2).  Shimbakuro-Vornhagen teaches that IL-6 contributes to many of the key symptoms of CRS such as vascular leakage, activation of the complement and coagulation cascade inducing disseminated intravascular coagulation (Shimbakuro-Vornhagen, Page 7, Column 2 ¶ 3).  Shimbakuro-Vornhagen teaches that studies of CAR-T therapy revealed that CRS is always induced, and is the most important adverse event of CAR-T therapies (Shimbakuro-Vornhagen, Page 2 ¶2).  Shimbakuro-Vornhagen teaches that “IL-6 represents a particularly suitable target [for clinical management of CRS] since IL-6 is of relatively little importance for T cell function but… is a central driver of many symptoms of CRS” (Shimbakuro-Vornhagen, Page 10 ¶ 7).
	While Shimbakuro-Vornhagen teaches IL-6 as a particularly suitable target for clinical management of CRS, Shimbakuro-Vornhagen does not teach a method to modulate IL-6 levels in order to affect CRS. 
	Hirsch teaches of a series of experiments where cells were SRC-based cellular transition was mimicked using SRC-ER and tamoxifen.  Upon addition of tamoxifen the cells entered an inflammatory state and inflammatory cytokines (IL-1a, IL-1b, IL-6 and VEGF) were upregulated.  Treatment with metformin was able to significantly reduce the levels of these inflammatory cytokines (Hirsch, Figure 1).  
	Additionally, Yan teaches that treatment of mouse bone marrow macrophages with ultra-high molecular weight particles caused the macrophages to produce higher levels of IL-6 and that metformin was able to reduce this effect (Yan, Abstract, Results).
	The teachings of Yan and Hirsch have one very important commonality: both demonstrate that metformin can be used to reduce IL-6 levels even though the causes of high IL-6 levels in Yan and Hirsch were due to completely different reasons.  The findings show, to one of ordinary skill in the art, that IL-6 reduction is a general property of metformin.  
.

Claims 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimbakuro-Vornhagen (Journal of Immunother Cancer, (2018), 6:56, IDS entered on 1/28/2020) in view of Hirsch (Hirsch (2013) PNAS vol. 110 no. 3 972-977) and Yan (Yan, et al. Molecular Medicine (2018) 24:20 as applied to claims 1-5, 8-11 and 14-16 above, and further in view of NCI (CAR T Cells: Expanding into Multiple Myeloma June 12, 2017).
           Shimbakuro-Vornhagen in view of Hirsch and Yan teaches that IL-6 holds a key role in CRS pathophysiology (Shimbakuro-Vornhagen, Page 7, Column 2 ¶ 2).  Shimbakuro-Vornhagen teaches that IL-6 contributes to many of the key symptoms of CRS such as vascular leakage, activation of the complement and coagulation cascade inducing disseminated intervascular coagulation (Shimbakuro-
	  Shimbakuro-Vornhagen in view of Hirsch and Yan as applied above does not teach a method for treating a mammal having cancer, wherein said cancer comprises cancer cells having IL-6 receptors (IL-6R) polypeptides, wherein said method comprises administering to said mammal a composition comprising a biguanide.  Shimbakuro-Vornhagen in view of Hirsch and Yan as applied above does not teach the mammal is a human.  Shimbakuro-Vornhagen in view of Hirsch and Yan as applied above does not teach that said cancer is a blood cancer.  Shimbakuro-Vornhagen in view of Hirsch and Yan as applied above does not teach that said blood cancer is multiple myeloma. Shimbakuro-Vornhagen in view of Hirsch and Yan as applied above does not teach a method that further comprises administering an agent used to reduce levels of IL-6R polypeptides to said mammal.  Shimbakuro-Vornhagen in view of Hirsch and Yan as applied above does not teach said agent is an anti-IL-6R antibody.  Shimbakuro-Vornhagen in view of Hirsch and Yan as applied above does not teach that said anti-IL-6R antibody is tocilizumab.
	NCI teaches CAR T therapy as a treatment for multiple myeloma (NCI, entire article).  NCI teaches that several patients developed CRS during the treatment with CAR T cells (NCI, Manageable Side Effects).  In NCI, several patients in the two reported studies experienced severe CRS, which was treated successfully by the IL-6R antibody tocilizumab (NCI, Manageable Side Effects).  
This combination satisfies the limitations of claims 17-24.
	
Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mu (Mu et al., OncoTargets and Therapy 2018:11 1767-1776) as evidenced by Rawstron (BLOOD, 1 DECEMBER 2000 VOLUME 96, NUMBER 12) and Shimbakuro-Vornhagen (Journal of Immunother Cancer, (2018), 6:56, IDS entered on 1/28/2020) as applied to claim 17 above, and in further view of NCI (CAR T Cells: Expanding into Multiple Myeloma June 12, 2017). 
	Mu as evidenced by Rawstron and Shimbakuro-Vornhagen teach concurrent administration of CAR-T cells and metformin as a method of treating multiple myeloma.  
	Mu as evidenced by Rawstron and Shimbakuro-Vornhagen does not teach the administration of tocilizumab to the patients.  
NCI teaches CAR T therapy as a treatment for multiple myeloma (NCI, entire article).  NCI teaches that several patients developed CRS during the treatment with CAR T cells (NCI, Manageable Side Effects).  In NCI, several patients in the two reported studies experienced severe CRS, which was treated successfully by the IL-6R antibody tocilizumab (NCI, Manageable Side Effects).  
	It was known at the time of filing that CAR-T therapy could treat cancer, that CRS was the most important adverse event associated with CAR-T therapy and that tocilizumab can treat CRS.  These three facts create a motivation to either treat or prophylactic treatment CRS in patients receiving CAR-T 

Conclusion
Claims 1-5, 8-11 and 14-24 are rejected.
Claim 17 is objected to.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643